COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 THE INLAND SEA, INC.
                                                  §
                   Appellant,
                                                  §               No. 08-11-00194-CV
 v.
                                                  §                    Appeal from
 CHRISTOPHER CASTRO,
                                                  §            County Court at Law No. 3
                  Appellee/Cross-Appellant,
                                                  §             of El Paso County, Texas
 v.
                                                  §                 (TC # 2009-5287)
 MOVERS SERVICE AGENCY, INC.,
 and RIGOBERTO DURAN,                             §

                   Cross-Appellees.               §


                                   MEMORANDUM OPINION

       Appellant The Inland Sea, Inc., and Cross-Appellees Movers Service Agency, Inc., and

Rigoberto Duran move to dismiss Appellee Christopher Castro’s cross-appeal. For the reasons that

follow, the motions will be granted.

                                         BACKGROUND

       Castro brought suit against Inland, Movers Service, and Duran (collectively “Defendants”),

and Defendants moved to compel arbitration. On March 30, 2011, the trial court signed an order

granting the motion to compel arbitration filed by Movers Service and Duran, and staying the case

as to these Defendants. The order does not state the grounds upon which the motion was granted.

On June 2, 2011, the court signed an order denying the motion to compel filed by Inland. As with

the first order, this order does not specify the reasons for the denial. On June 21, 2011, Inland filed
an interlocutory appeal from the order denying its motion. On July 5, 2011, Castro filed a cross-

notice of appeal. The notice states that Castro is appealing the March 30 order compelling

arbitration of his claims against Movers Service and Duran.

                                             ANALYSIS

         In their motions to dismiss, Defendants contend that the order granting arbitration is not

appealable and that even if it were appealable, the cross-notice of appeal was untimely. In response,

Castro states that he did not intend to make Movers Service and Duran parties to this appeal. He also

concedes that the order granting arbitration is not appealable as a stand-alone order. He asserts that

he filed the cross-notice of appeal to ensure that this Court could review that order in considering

Inland’s appeal of the order denying its motion to compel arbitration. Specifically, Castro filed the

cross-notice of appeal “to show other grounds exist to support the trial court’s order denying the

motion” to compel filed by Inland. According to Castro, he does not have an agreement to arbitrate

with Inland, and Inland’s motion to compel is an attempt to “piggy-back” onto his purported

agreement to arbitrate with Movers Service. Therefore, Castro argues, Inland’s motion to compel

arbitration hinges on the order compelling arbitration of Castro’s claims against Movers Service and

Duran.

         The parties correctly conclude that Castro cannot bring a direct interlocutory appeal from the

order granting the motion to compel arbitration. See In re Gulf Exploration, LLC, 289 S.W.3d 836,

839 (Tex. 2009). Moreover, all parties agree that Movers Service and Duran are not proper parties

to this appeal. Accordingly, this Court cannot reverse or alter the order granting arbitration in this

appeal. Cf. Murray v. State, 832 S.W.2d 444, 446 (Tex.App.--Beaumont 1992, no pet.)(“It would

be abhorrent to due process to adjudicate the rights of one not before the Court.”).

         Two questions remain. First, may Castro attack the order granting arbitration of his claims
against Movers Service and Duran as a way of upholding the subsequent order denying arbitration

of his claims against Inland? Second, was it necessary for Castro to file a notice of appeal to make

such an attack?

       The answer to the first question must wait until the appeal is fully briefed and submitted for

a decision. Castro may make his arguments regarding the first order in his appellate brief and Inland

may make any arguments it deems persuasive as to why we should not consider Castro’s arguments.

However, the answer to the second question is clear: a notice of appeal is not required to raise

additional grounds for upholding the order denying Inland’s motion to compel.

       In civil appeals, only “[a] party who seeks to alter the trial court’s . . . appealable order must

file a notice of appeal.” TEX .R.APP .P. 25.1(c). We “may not grant a party who does not file a notice

of appeal more favorable relief than did the trial court except for just cause.” Id. This rule does not

require an appellee to file a notice of appeal to raise additional grounds for upholding a trial court’s

order. A notice of appeal is only required if the appellee wishes to change the appealable order or

obtain additional relief. See Bakhtari v. Estate of Dumas, 317 S.W.3d 486, 490 (Tex.App.--Dallas

2010, no pet.)(noting that a trial court’s comments during a hearing do not constitute written findings

and conclusions and do not limit the grounds upon which an order can be upheld on appeal and that

the appellees thus did not need to file a notice of appeal to raise an additional ground for upholding

the order being appealed); Cities of Allen v. Railroad Commission of Texas, 309 S.W.3d 563, 576

(Tex.App.--Austin 2010, pet. granted)(holding that appellees could not challenge a trial court’s

written conclusion of law because they did not file a notice of appeal). Castro is not attempting to

change the trial court’s order denying arbitration of Inland’s claims; he only wants to argue an

additional basis for upholding the order. Accordingly, no notice of appeal is required.

                                          CONCLUSION
          The motions to dismiss are granted. In this appeal, Castro cannot obtain a reversal or

modification of the March 30, 2011 order granting arbitration of his claims against Movers Service

Agency, Inc., and Rigoberto Duran. Movers Service and Duran are dismissed as parties to the

appeal.


August 29, 2011
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.